Citation Nr: 1035262	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  04-28 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of left knee meniscectomies.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel






INTRODUCTION

The Veteran served on active duty from July 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the Veteran's claim of entitlement to an increased 
disability evaluation for residuals of left knee meniscectomies.  
The Veteran subsequently relocated to the jurisdiction of the 
Roanoke, Virginia, RO.

This matter was previously before the Board in January 2008 and 
August 2008 for further procedural and evidentiary development.

In an April 2009 decision, the Board denied the Veteran's claims 
of entitlement to an increased evaluation for residuals of left 
knee meniscectomies and for an increased evaluation for post-
surgical scars of the left knee.  

The parties filed a Joint Motion to Remand this appeal to the 
Board and in an April 2010 Order, the Court remanded the issue of 
entitlement to an increased evaluation for residuals of left knee 
meniscectomies to the Board for compliance with the instructions 
in the Joint Motion.  The appeal as to the issue of an increased 
evaluation for post-surgical scars of the left knee was 
dismissed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In light of a review of the claims file, the Joint Motion for 
Remand, and the Veteran's representative's September 2010 
statement, the Board finds that further RO/AMC action on this 
matter is warranted.

In the Joint Remand, the Board was instructed to determine 
whether the Veteran has symptoms related to the surgical removal 
of his left knee meniscus and whether a separate evaluation under 
Diagnostic Code 5259 is warranted.  The Veteran reports pain and 
grinding in the knee joint.  The Board notes that the Veteran is 
already in receipt of a separate evaluation under Diagnostic Code 
5010 for degenerative residuals of left knee disability.

The current level of disability is paramount in a claim for an 
increased disability rating. The most recent VA medical 
examination for the Veteran's service connected left knee 
condition was performed in March 2008.  In a September 2010 
statement, the Veteran's representative stated that there was 
evidence since that March 2008 examination suggests a worsening 
of the Veteran's left knee condition.  The Board finds another VA 
examination is warranted to determine the current level of 
disability.

Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should schedule the Veteran for 
a VA
 examination by an examiner with appropriate 
expertise for the purpose of determining the 
nature and extent of his left knee 
disability. The claims folder must be made 
available to and reviewed by the examiner. 
All tests deemed necessary should be 
conducted. All findings and conclusions 
should be set forth in a legible report. 

The report should set forth all objective 
findings regarding the left knee, including 
complete range of motion measurements in 
degrees.

The examiner must indicate whether there is 
subluxation, lateral instability, ankylosis, 
or dislocated cartilage with frequent 
episodes of locking, pain, and effusion into 
the joint. Additionally, the examiner must 
comment on the effects and symptoms related 
to the surgical removal of the left meniscus 
(semilunar cartilage). 

The examiner must comment on the existence of 
any functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or pain 
with use of the knee. See DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

A complete rationale for any opinion 
expressed should be provided.

The Veteran is competent to report his 
symptoms and history.

2.	After the above development is completed, 
readjudicate the claim on appeal specifically 
considering whether an additional separate 
evaluation (noting that the Veteran is 
already receiving separate evaluation under 
Diagnostic Code 5010) for residuals of left 
knee disability is warranted under Diagnostic 
Codes 5256, 5258, 5259, 5260, 5261, 5262, 
5263. If any of the benefits sought are 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case, with an appropriate period for 
response, before the case is returned to the 
Board

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


